Per Curiam.

This court finds that respondent has been served notice of the order to show cause. Pursuant to Gov. R. VII, every attorney admitted to the practice of law in this state is required to file with the clerk of this court a Certificate of Registration. The sending of the notice of the order to show cause by registered mail to respondent’s and his co-counsel’s address as registered with this court constituted effective service. Moreover, respondent additionally has been served notice of this order to show cause by publication.
Upon an examination of the record, we conclude there are ample facts to justify the board’s finding that respondent violated the Code of Professional Responsibility. The recommendation of the board is accepted, and the respondent is indefinitely suspended from the practice of law.

Judgment accordingly.

Leach, C. J., HeRbeut, Celebrezze, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.